Exhibit 10.29

INGERSOLL-RAND COMPANY

SUPPLEMENTAL PENSION PLAN II

(EFFECTIVE JANUARY 1, 2005)

INTRODUCTION

Ingersoll-Rand Company (the “Company”) maintains the Ingersoll-Rand Pension Plan
Number One (the “Qualified Pension Plan”) for salaried employees employed by the
Company and certain subsidiaries and affiliates of the Company (the
“Employees”), under which benefits are subject to plan qualification limits
imposed by the Internal Revenue Code of 1986, as amended (the “Code”).

The Company recognizes that in certain circumstances it is desirable to provide
pension benefits to Employees that are supplemental to those provided by the
Qualified Pension Plan. The circumstances in which supplemental benefits will be
paid are:

 

  •  

when the limitation on benefits payable under the Company’s Qualified Pension
Plan, as specified in Section 415 of the Code (the “Section 415 Limits”),
reduces the benefit otherwise payable under the Qualified Pension Plan;

 

  •  

when, effective for years after 1988, the limitation on the amount of
compensation that may be taken into account in determining benefits under the
Company’s Qualified Pension Plan, as specified in Section 401(a)(17) of the Code
(the “Section 401(a)(17) Limit”), reduces the benefit otherwise payable under
the Qualified Pension Plan, and

 

  •  

when the amount of compensation that may be taken into account in determining
benefits under the Company’s Qualified Pension Plan due to deferrals under the
IR Executive Deferred Compensation Plan or the IR Executive Deferred
Compensation Plan II (collectively the “Deferral Plan”) further reduces the
benefit otherwise payable under the Qualified Pension Plan.

The Company hereby adopts this Ingersoll-Rand Company Supplemental Pension Plan
II (the “Supplemental Pension Plan II”), effective January 1, 2005, to provide
supplemental pension benefits subject to Section 409A of the Code on
substantially the same terms as those provided under the Ingersoll-Rand Company
Supplemental Pension Plan (the “Predecessor Plan”) to the extent such terms are
not inconsistent with Section 409A of the Code. The Supplemental Pension Plan II
applies to benefits accrued or vested after December 31, 2004 that, pursuant to
the effective date rules of Section 885(d) of the American Jobs Creation Act of
2004 and Treasury Regulations section 1.409A-6(a) are subject to Section 409A of
the Code.

It is intended that this Supplemental Pension Plan II be treated as “a plan
which is unfunded and is maintained by an employer primarily for the purpose of
providing deferred compensation for a select group of management or highly
compensated employees” within the meaning of the Employee Retirement Income
Security Act of 1974, as amended.



--------------------------------------------------------------------------------

All capitalized terms that are not otherwise defined herein shall have the same
meaning as under the Qualified Pension Plan. To the extent that Section 409A of
the Code applies to the Supplemental Pension Plan II, the terms of the
Supplemental Pension Plan II are intended to comply with Section 409A of the
Code and any regulations or other administrative guidance issued thereunder, and
such terms shall be interpreted and administered in accordance therewith.

SECTION 1

SUPPLEMENTAL PLAN BENEFITS

 

1.1 Excess Pension Benefit. An Employee shall be entitled to a benefit under
this Supplemental Pension Plan II only if his or her benefit determined under
the provisions of the Qualified Pension Plan is less than the amount such
benefit would have been if (i) the Section 415 Limits did not apply, (ii) the
definition of Compensation specified under the Qualified Pension Plan did not
exclude compensation after 1988 in excess of the Section 401(a)(17) Limit, and
(iii) the definition of Compensation specified under the Qualified Pension Plan
did not exclude compensation deferred under the Deferral Plan.

If an Employee’s benefit from the Qualified Pension Plan is reduced as a result
of any of the conditions described in the preceding paragraph, the benefit to
which the Employee shall be entitled under this Supplemental Pension Plan II
shall be equal to (a) minus (b) minus (c) where:

 

  (a) is the benefit that would have been payable under the terms of the
Qualified Pension Plan, as a single life annuity with benefits payable monthly,
if (i) the Section 415 Limits did not apply, (ii) the definition of Compensation
specified under such Qualified Pension Plan did not exclude compensation after
1988 in excess of the Section 401(a)(17) Limit, and (iii) the definition of
Compensation specified under the Qualified Pension Plan did not exclude
compensation deferred under the Deferral Plan;

 

  (b) is the benefit actually payable as a single life annuity to the Employee
under the terms of the Qualified Pension Plan; and

 

  (c) is the benefit payable to the Employee under the Predecessor Plan,
expressed in the same form and with the same commencement date as the benefit
payable to the Employee under this Supplemental Pension Plan II.

For purposes of this Section 1.1, the single life annuity payable under the
terms of the Qualified Pension Plan and the benefit payable under the
Predecessor Plan shall be determined as of the Employee’s Determination Date.
The Determination Date shall be

 

2



--------------------------------------------------------------------------------

the first date following the Employee’s separation from service (determined
under the general rules under Section 409A of the Code) on which the Employee
becomes eligible (or would have become eligible if the Employee’s termination of
service under the Qualified Pension Plan had occurred on the date of such
separation from service) to begin receiving payment of benefits under the
Qualified Pension Plan, whether or not the Employee begins receiving benefits
under the Qualified Pension Plan on that date.

Notwithstanding the terms of subparagraph (a), if an Employee elected by the
Board of Directors of the Company as an officer of the Company has attained age
62, the amount determined under subparagraph (a) shall be determined without
regard to any reduction under the terms of the Qualified Pension Plan by reason
of the Employee’s Determination Date preceding his Normal Retirement Date under
the Qualified Pension Plan.

SECTION 2

VESTING

 

2.1 Vesting. An Employee shall be vested in the benefit provided under
Section 1.1 of this Supplemental Pension Plan II in accordance with the vesting
provisions of the Qualified Pension Plan.

SECTION 3

DISTRIBUTIONS

 

3.1 Time and Form of Benefit Payment.

 

  (a) Benefits under this Supplemental Pension Plan II that are vested in
accordance with Section 2.1 shall be payable solely in the form of a lump sum on
the date (the “Payment Date”) that is the later of (1) the first business day of
the first calendar year following the date of the Employee’s separation from
service (as determined under the general rules under Section 409A of the Code),
or (2) the first business day that is six months after the date of such
separation from service.

 

  (b) The lump sum amount payable to an Employee under Section 3.1(a), shall be
the lump sum value of the single life annuity determined under Section 1.1
hereof as of the Employee’s Determination Date. For purposes of this
Section 3.1, the lump sum value shall be determined in the same manner as lump
sum distributions are determined under the Qualified Pension Plan as of the
Employee’s Determination Date. Such benefit shall be paid on the Employee’s
Payment Date, together with interest accrued thereon from the Determination
Date, (1) if the assets are held in trust, then at the interest rate of the
trust, or (2) if the assets are not held in trust, at the interest rate equal to
the average of the monthly rates for ten year constant maturities for U.S.
Treasury Securities for the twelve month period immediately preceding the month
prior to the month in which the Employee’s Determination Date occurred, as
quoted by the Federal Reserve.

 

3



--------------------------------------------------------------------------------

3.2 Payments to Beneficiaries. In the event that an Employee dies prior to the
Payment Date, the benefit determined under Sections 1.1 and 3.1 shall be payable
to the Employee’s beneficiary(ies) under the Qualified Pension Plan thirty
(30) days after the date of the Employee’s death, or as soon as practicable
thereafter.

 

3.3 Withholding. The Company shall be entitled to withhold from the payment due
under this Supplemental Pension Plan II any and all taxes of any nature required
by any government to be withheld from such payment.

 

3.4 Loans. No loans to Employees shall be permitted under this Supplemental
Pension Plan II.

SECTION 4

MISCELLANEOUS

 

4.1 Amendment and Termination.

 

  (a) This Supplemental Pension Plan II may, at any time and from time to time,
be amended or terminated, without consent of any Employee or beneficiary (i) by
the Board of Directors of Ingersoll-Rand Company Limited (“Limited”) or the
Compensation Committee (as described in Section 4.3), or (ii) in the case of
amendments which do not materially modify the provisions hereof, the Company’s
Administrative Committee (as described in Section 4.3), provided, however, that
no such amendment or termination shall reduce any benefits accrued or vested
under the terms of this Supplemental Pension Plan II as of the date of
termination or amendment.

 

  (b) Notwithstanding the foregoing, following a “change in control” of Limited,
any amendment modifying or terminating this Supplemental Pension Plan II shall
have no force or effect. For purposes hereof, a “change in control” shall have
the meaning designated: (i) in the Ingersoll-Rand Company Amended and Restated
Grantor Trust Agreement dated August 6, 1999 between the Company and Wachovia
Bank, as trustee, or (ii) in such other trust agreement that restates or
supercedes the agreement referred to in clause (i), in either case for purposes
of satisfying certain obligations to executive employees of Ingersoll-Rand
Company. For purposes of this Section 4, the term “change in control” shall
refer solely to a “change in control” of Ingersoll-Rand Company Limited.

 

4.2 No Contract of Employment. The establishment of this Supplemental Pension
Plan II or any modification thereof shall not give any Employee or other person
the right to remain in the service of the Company or any of its subsidiaries or
affiliates, and all Employees and other persons shall remain subject to
discharge to the same extent as if the Supplemental Pension Plan II had never
been adopted.

 

4



--------------------------------------------------------------------------------

4.3 Compensation Committee. This Supplemental Pension Plan II shall be
administered by the Compensation Committee appointed by the Board of Directors
of Limited, or any successor committee appointed by the Board of Directors of
Limited (the “Compensation Committee”). The Compensation Committee has delegated
to the members of the administrative committee appointed by the Company’s Chief
Executive Officer (the “Administrative Committee”) the authority to administer
this Supplemental Pension Plan II in accordance with its terms. Subject to
review by the Compensation Committee, the Administrative Committee shall make
all determinations as to the right of any person to a benefit. Any denial by the
Administrative Committee of the claim for benefits under this Supplemental
Pension Plan II by an Employee or beneficiary shall be stated in writing by the
Administrative Committee and delivered or mailed to the Employee or beneficiary.
Such notice shall set forth the specific reasons for the Administrative
Committee’s decision. In addition, the Administrative Committee shall afford a
reasonable opportunity to any Employee or beneficiary whose claim for benefits
has been denied for a review of the decision denying the claim.

 

4.4 Entire Agreement; Successors. This Supplemental Pension Plan II, including
any subsequently adopted amendments, shall constitute the entire agreement or
contract between the Company and any Employee regarding this Supplemental
Pension Plan II. There are no covenants, promises, agreements, conditions or
understandings, either oral or written between the Company and any Employee
relating to the subject matter hereof, other than those set forth herein. This
Supplemental Pension Plan II and any amendment shall be binding on the Company
and the Employee and their respective heirs, administrators, trustees,
successors, and assigns, including but not limited to, any successors to the
Company by merger, consolidation or otherwise by operation of law, and on all
designated beneficiaries of the Employee.

 

4.5 Severability. If any provision of this Supplemental Pension Plan II shall to
any extent be invalid or unenforceable, the remainder of the Supplemental
Pension Plan II shall not be affected thereby, and each provision of the
Supplemental Pension Plan II shall be valid and enforced to the fullest extent
permitted by law.

 

4.6 Application of Plan Provisions. All relevant provisions of the Qualified
Pension Plans, to the extent not inconsistent with Section 409A of the Code,
shall apply to the extent applicable to the contractual obligations of the
Company under this Supplemental Pension Plan II. With respect to any Employee,
the applicable provisions shall be those of the Qualified Pension Plan in which
the Employee participates. Benefits provided under the Supplemental Pension Plan
II are independent of, and in addition to, any payments made to Employees under
any other plan, program, or agreement between the Company and Employees, or any
other compensation payable to the Employee by the Company, or by any subsidiary,
or affiliate of the Company.

 

5



--------------------------------------------------------------------------------

4.7 Governing Laws. Except as preempted by federal law, the laws of the state of
New Jersey shall govern this Supplemental Pension Plan II.

 

4.8 Participant as General Creditor. The Company shall have the right to
establish a reserve or make any investment for the purposes of satisfying its
obligation hereunder for payment of benefits at its discretion, provided,
however, that no Employee eligible to participate in this Supplemental Pension
Plan II shall have any interest in such investment or reserve. This Supplemental
Pension Plan II shall be unfunded for federal tax purposes. To the extent that
any person acquires a right to receive benefits under this Supplemental Pension
Plan II, such rights shall be no greater than the right of any, unsecured
general creditor of the Company.

 

4.9 Nonassignability. The right of any Employee or any beneficiary in any
benefit hereunder shall not be subject to attachment, garnishment, or other
legal process for the debts of such Employee or beneficiary, nor shall any such
benefit be subject to anticipation, alienation, sale, pledge, transfer,
assignment or encumbrance.

IN WITNESS WHEREOF, the Company has caused this instrument to be executed by its
duly authorized representative this 22nd day of December, 2008.

 

INGERSOLL-RAND COMPANY By:   /s/ Marcia J. Avedon   Marcia Avedon   Senior Vice
President

 

6